 

Exhibit 10.1

 

INVESTMENT AGREEMENT

 

BY AND BETWEEN

 

ENZON PHARMACEUTICALS, INC.

 

AND

 

ICAHN CAPITAL LP

 

DATED AS OF SEPTEMBER 1, 2020

 



 

 

 

TABLE OF CONTENTS

 

  Page     Article I DEFINITIONS AND INTERPRETATION 1         Section 1.1.
Definitions 1         Section 1.2. Interpretation 4       Article II THE RIGHTS
OFFERING 5         Section 2.1. The Rights Offering 5       Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6         Section 3.1.
Organization 6         Section 3.2. Authorization 6         Section 3.3. Valid
Issuance of Units and Shares 7         Section 3.4. Non-Contravention;
Authorizations 7         Section 3.5. Registration Statement; Prospectus 7      
  Section 3.6. No Further Reliance 8       Article IV REPRESENTATIONS AND
WARRANTIES OF THE INVESTOR 8         Section 4.1. Organization 8        

Section 4.2  Authorization

8         Section 4.3. Non-Contravention; Governmental Authorization 8        
Section 4.4. Information; Knowledge of Business 8         Section 4.5. Ownership
of Common Stock 9         Section 4.6. Financial Capability 9        
Section 4.7. No Manipulation or Stabilization of Price 9         Section 4.8. No
Further Reliance 9       Article V COVENANTS 9         Section 5.1. Securities
to be Issued 9         Section 5.2. OTC Quotation 9         Section 5.3.
Standstill Agreement; Waiver of Section 203; Registration Rights; No Change of
Control; Most Favored Nation 10       Article VI TERMINATION 10        
Section 6.1. Termination 10         Section 6.2. Effects of Termination 10      
Article VII MISCELLANEOUS 11         Section 7.1. Survival 11        
Section 7.2. Indemnification 11         Section 7.3. Notices 12

 



i

 

 

  Section 7.4. Further Assurances 13         Section 7.5. Amendments and Waivers
13         Section 7.6. Fees and Expenses 13         Section 7.7. Successors and
Assigns 13         Section 7.8. Governing Law 13         Section 7.9. Waiver of
Jury Trial 14         Section 7.10. Entire Agreement 14         Section 7.11.
Effect of Headings and Table of Contents 14         Section 7.12. Severability
14         Section 7.13. Counterparts; No Third Party Beneficiaries 14        
Section 7.14. Specific Performance 14

 



ii

 

 

INVESTMENT AGREEMENT

 

This Investment Agreement, dated as of September 1, 2020 (this “Agreement”), is
by and between Enzon Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Icahn Capital LP, a Delaware limited partnership (the
“Investor”).

 

BACKGROUND

 

WHEREAS, the Company has proposed to offer and sell Units (as defined below)
pursuant to a Rights Offering (as defined below), on the terms and subject to
the conditions set forth herein; and

 

WHEREAS, the Company desires that the Investor provide, and the Investor has
agreed to exercise its rights under the Basic Subscription Privilege (as defined
below) in the Rights Offering, on the terms and subject to the conditions set
forth herein; and

 

WHEREAS, the parties desire for the Investor to exercise in full an
Oversubscription Privilege (as defined below) in connection with the purchase
all of the remaining Units not subscribed for by holders pursuant to the Basic
Subscription Privilege.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

Article I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1. Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:

 

“Acquired Shares” means, collectively, the shares of Common Stock and shares of
Preferred Stock to be acquired by the Investor upon exercise of the Rights
acquired by the Investor pursuant to the Basic Subscription Privilege and the
Oversubscription Privilege.

 

“Affiliate” of any Person means any other Person directly or indirectly
Controlling, Controlled by or under direct or indirect common Control with such
Person, provided that for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Basic Subscription Privilege” shall have the meaning set forth in
Section 2.1(b).

 

“Beneficially Own,” “Beneficially Owned,” “Beneficial Ownership” and “Beneficial
Owner” with respect to any securities means a holder who is deemed to be the
beneficial owner, or ownership that is deemed to be beneficial ownership, of
such securities under Rule 13d-3 or Rule 13d-5 of the Exchange Act, and shall
include such securities Beneficially Owned by all other persons with whom a
holder would constitute a “group” within the meaning of Section 13(d) of the
Exchange Act with respect to such securities.

 



1

 

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or one on which banks
in New York, New York are authorized or required to close.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

 

“Closing Date” means the closing of the Rights Offering.

 

“Certificate of Designation” means the Certificate of Designation to be filed
with the Secretary of State of the State of Delaware that will designate, and
set forth the rights and preferences of, the Preferred Stock.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Indemnified Parties” shall have the meaning set forth in
Section 7.2(b).

 

“Control” has the meaning specified in Rule 12b-2 under the Exchange Act.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Entity” means any national, state, local, county, parish or
municipal government, domestic or foreign, any agency, board, bureau,
commission, court, tribunal, subdivision, department or other governmental or
regulatory authority or instrumentality that has jurisdiction over any of the
Company or any of its properties or assets or any matter relating to the
transactions contemplated by this Agreement.

 

“Indemnified Party” means an Investor Indemnified Party or a Company Indemnified
Party, as the case may be.

 

“Indemnifying Party” means the Company or the Investor, as the case may be.

 

“Investor” shall have the meaning set forth in the Preamble.

 

“Investor Indemnified Parties” shall have the meaning set forth in
Section 7.2(a).

 



2

 

 

“Law” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, judgment, order, writ, injunction, decree,
arbitration award, license or permit of any Governmental Entity.

 

“Losses” shall have the meaning set forth in Section 7.2(a).

 

“OTC” means the OTCQX market of the OTC Markets Group, Inc.

 

“Oversubscription Privilege” shall have the meaning set forth in Section 2.1(b).

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, limited partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

“Preferred Stock” means a newly designated series of the preferred stock of the
Company, which shall: (i) have a stated value of $1,000.00 per share; (ii) not
be convertible into shares of Common Stock; (iii) not be entitled to voting
rights, except in limited circumstances and as required by the DGCL; (iv) be
entitled to receive cumulative annual dividends at a rate of 3% per annum per
share if paid in cash as declared by the Board or, if not declared in cash by
the Board, 5% per annum per share paid-in-kind as an increase to the initial
liquidation value; (v) be redeemable in whole or in part at the Company’s option
at any time commencing two years after initial issuance, provided that all
accrued but unpaid dividends are paid prior to, or in connection with, any
redemption; and (vi) be redeemable at the option of the holders thereof in the
event that there is a change of control of the Company, as such term shall be
defined in a certificate of designation to be filed with the Secretary of State
of the State of Delaware in connection with the Rights with respect to the
Preferred Stock in connection with the Rights Offering.

 

“Previously Disclosed” means information set forth in or incorporated by
reference into (i) the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2019 and filed with the SEC on February 19, 2020, including
as amended by the Company’s Annual Report on Form 10-K/A for the fiscal year
ended December 31, 2019 and filed with the SEC on April 24, 2020, or (ii) its
other reports and forms filed with the SEC under Sections 13(a), 14(a) or
15(d) of the Exchange Act on or after January 1, 2020 (except for risks and
forward looking information set forth in the “Risk Factors” section of such
annual report or in any forward looking statement disclaimers or similar
statements that are similarly non-specific and are predictive or forward looking
in nature).

 

“Prospectus” means the prospectus that forms a part of the Registration
Statement, including all documents incorporated therein by reference, as from
time to time amended or supplemented pursuant to the Securities Act or the
Exchange Act.

 

“Record Date” means the date as of which each record holder of Common Stock will
be entitled to receive one (1) Right for each share of Common Stock held as of
such date, which date shall be a date selected by the Board in accordance with
the DGCL and the requirements of the OTC.

 

“Registration Statement” the registration statement on Form S-1, to be filed
with the SEC in connection with the Rights Offering, including all documents
incorporated therein by reference, as from time to time amended or supplemented
pursuant to the Securities Act or the Exchange Act, including by any information
contained in any prospectus or prospectus supplement that is deemed to be a part
of the Registration Statement pursuant to Rule 430B under the Securities Act.

 

3

 

 

“Representatives” means, with respect to a Person, such Person’s directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.

 

“Rights” shall have the meaning set forth in Section 2.1(b).

 

“Rights Offering” shall have the meaning set forth in Section 2.1(b).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Standstill Agreement” means the Standstill Agreement, dated as of December 8,
2016, by and between the Company, High River Limited Partnership, Hopper
Investments LLC, Barberry Corp., Icahn Partners Master Fund LP, Icahn Offshore
LP, Icahn Partners LP, Icahn Onshore LP, Icahn Capital LP, IPH GP LLC, Icahn
Enterprises Holdings, L.P., Icahn Enterprises G.P. Inc., Beckton Corp. and Carl
C. Icahn.

 

“Subscription Period” shall have the meaning set forth in Section 2.1(b).

 

“Subscription Price” means $1,090.00 per Unit.

 

“Subsidiary” means, with respect to any specified Person, (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); (b) any partnership a general partner or a managing
general partner of which is such Person or a Subsidiary of such Person; and
(c) any limited liability company a managing member or manager of which is such
Person or a Subsidiary of such Person.

 

“Units” means the units that are being offered in the Rights Offering, with each
such Unit consisting of (i) one share of Preferred Stock and (ii) 750 shares of
Common Stock.

 

Section 1.2. Interpretation. When a reference is made in this Agreement to
“Preamble,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Preamble, Article or Section of, or Annex to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa, and words importing any gender include the other
gender. The table of contents and headings contained in this Agreement are for
reference purposes only and are not part of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed followed by the words “without limitation.” No rule of construction
against the draftsperson shall be applied in connection with the interpretation
or enforcement of this Agreement, as this Agreement is the product of
negotiation between sophisticated parties advised by counsel. All references to
“$” or “dollars” mean the lawful currency of the United States of America.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and all
references to any section of any statute, rule or regulation include any
successor to the section. References to “words of similar import” with respect
to material adverse effect or materiality, does not include knowledge
qualifiers.

 

4

 

 

Article II

 

THE RIGHTS OFFERING

 

Section 2.1. The Rights Offering.

 

(a)            As promptly as practicable after the date of this Agreement, the
Company shall use its reasonable best efforts to commence and complete the
Rights Offering, including by preparing and filing the Registration Statement
with the SEC and seeking to cause the Registration Statement to be declared
effective by the SEC as soon as reasonably practicable. The Registration
Statement and any amendment or supplement to the thereto in connection with the
Rights Offering shall be provided to the Investor and its counsel prior to its
filing with the SEC, and the Investor and its counsel shall be given a
reasonable opportunity to review and comment thereon.

 

(b)            As soon as practicable after the Registration Statement is
declared effective by the SEC and following the Record Date, the Company shall
file with the SEC and print the Prospectus, distribute copies of the Prospectus
to the holders of record of Common Stock as of the Record Date, and thereafter,
promptly commence a rights offering on the following terms: (i) the Company
shall distribute, one transferable right (“Rights”) to each holder of record of
Common Stock for each share of Common Stock held by such holder as of the Record
Date; (ii) for every 1,105 Rights held, the holder thereof shall be entitled to
purchase, at the election of such holder, one Unit at the Subscription Price
(the “Basic Subscription Privilege”); (iii) the offering shall remain open for
the period set forth in the Registration Statement, which shall be at least the
minimum time period required by applicable Law (the “Subscription Period”); and
(iv) the Investor shall subscribe for additional Units at the Subscription Price
pursuant to the instructions set forth in the Prospectus and related materials
to the extent that other holders elect not to exercise all of their respective
Rights under the Basic Subscription Privilege (the “Oversubscription Privilege”)
(such rights offering, the “Rights Offering”). The Company shall use reasonable
best efforts to engage in and complete the transactions contemplated in Sections
2.1(a) and 2.1(b) as promptly as practicable.

 

(c)            The Investor hereby agrees that it will exercise all of its
Rights under its Basic Subscription Privilege. The Investor agrees to purchase
and the Company agrees to issue and sell to the Investor such Units pursuant to
this Section 2.1 at the Subscription Price.

 



5

 

 

(d)            The Company shall not amend any of the terms of the Rights
Offering described in Section 2.1(b) or waive any conditions to the closing of
the Rights Offering without the prior written consent of the Investor and the
Board. Subject to the terms and conditions of the Rights Offering, the Company
shall effect the closing of the Rights Offering as promptly as practicable
following the end of the Subscription Period.

 

(e)            The Company shall pay all of its expenses associated with the
Registration Statement, the Prospectus, the Rights Offering and the other
transactions contemplated hereby, including filing and printing fees, the fees
and expenses of any subscription and information agents, the fees and expenses
of its counsel, accounting fees and expenses and costs associated with clearing
the Common Stock offered for sale under applicable state securities Laws.

 

(f)            The Investor shall provide to the Company such information as the
Company may reasonably require in connection with the preparation and filing of
the Registration Statement, the Prospectus and any amendment or supplement to
the Registration Statement or the Prospectus. No such information provided by
the Investor shall contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) at the time the Registration Statement
becomes effective under the Securities Act, and (ii) as of the date of the
Prospectus and the closing date of the Rights Offering and the Closing Date.

 

(g)            On the Closing Date, the Company shall deliver to the Investor
evidence of the issuance of the Acquired Shares, reflecting the Units purchased
by such Investor, in the name of the Investor against payment by or on behalf of
the Investor of the purchase price therefore by wire transfer of immediately
available funds to the account designated by the Company in writing.

 

(h)            In the event that this Agreement is terminated or the Rights
Offering does not close, then, subject to Section 6.2 of this Agreement, neither
the Investor nor the Company shall be required to consummate the transactions
contemplated by this Agreement.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as Previously Disclosed, the Company represents and warrants to the
Investor that:

 

Section 3.1. Organization. The Company is duly incorporated and validly existing
as a corporation in good standing under the Laws of the State of Delaware and
has all corporate power and authority to own its property and assets and conduct
its business in all material respects as currently conducted. The Company is
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the Laws of each other jurisdiction in which that nature
of the business conducts or the property owned by it makes such qualification
necessary, except, in each case, as would not, individually or in the aggregate,
have or reasonably be expected to have a material adverse effect on the Company.

 

Section 3.2. Authorization. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution, delivery and performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby
have been (or will be when delivered) duly authorized by all necessary corporate
action on the part of the Company, and no further approval or authorization is
required on the part of the Company, the Board or its stockholders (except as
expressly contemplated by this Agreement). This Agreement constitutes the valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except as such may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization or other similar Laws
affecting creditors’ rights generally and by general equitable principles, and
except as may be limited by applicable Law and public policy.

 



6

 

 

 

Section 3.3. Valid Issuance of Units and Shares. The Units will be, as of the
date or dates of their issuance, duly authorized by all necessary corporate
action on the part of the Company and, when issued and delivered by the Company
against payment therefor as provided in this Agreement, will be validly issued,
fully paid and non-assessable. The Acquired Shares will be, as of the date or
dates of their issuance, duly authorized by all necessary corporate action on
the part of the Company and, when issued and delivered by the Company against
payment therefor as provided in this Agreement, (a) will be validly issued,
fully paid and non-assessable and (b) will not be subject to any statutory or
contractual preemptive rights or other similar rights of stockholders.

 

Section 3.4. Non-Contravention; Authorizations. Except as contemplated by
Section 5.3 hereof, the Company’s execution, delivery and performance of this
Agreement, issuance and delivery of the Units and the Acquired Shares, and
consummation of the transactions contemplated hereby will not: (i) result in any
violation of the provisions of the charter or bylaws of the Company,
(ii) conflict with or constitute a breach of or default (or, with the giving of
notice or lapse of time, would be in default) under, result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company is a party or bound or to which any of
the property or assets of the Company is subject or (iii) result in any
violation of any Law applicable to the Company or any Subsidiary, except, in the
case of clauses (ii) and (iii), as would not, individually or in the aggregate,
have a material adverse effect on the Company. Except for any application or
other filing to be filed with OTC and assuming the accuracy of the Investor’s
representations and warranties in Article IV, no consent, approval,
authorization or other order of, or registration or filing with, any
Governmental Entity or OTC is required for the Company’s execution, delivery and
performance of this Agreement, the issuance and delivery of the Units and the
Acquired Shares, or the consummation of the transactions contemplated hereby,
except such as have been obtained or made by the Company.

 

Section 3.5. Registration Statement; Prospectus. The Registration Statement and
the Prospectus, at the time the Registration Statement becomes effective and as
of the closing date of the Rights Offering and the Closing Date, will comply as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
thereunder. The Registration Statement, at the time it becomes effective under
the Securities Act, shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Prospectus, at the time the
Registration Statement becomes effective and as of its date and the closing date
of the Rights Offering and the Closing Date, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, in each case, the Company makes
no such representation with respect to information provided to it by the
Investor pursuant to Section 2.1(f).

 



7

 

 

Section 3.6. No Further Reliance. The Company acknowledges that it is not
relying upon any representation or warranty made by the Investor not set forth
in this Agreement.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 4.1. Organization. The Investor is duly organized and validly existing
as a limited liability company in good standing under the Laws of the State of
Delaware.

 

Section 4.2. Authorization. The Investor has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution, delivery and performance by the Investor of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Investor, and no further approval or
authorization is required on the part of the Investor, its managers or members.
This Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Investor in accordance with their terms, except as such
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization
or other similar Laws affecting creditors’ rights generally and by general
equitable principles, and except as may be limited by applicable Law and public
policy.

 

Section 4.3. Non-Contravention; Governmental Authorization.

 

(a)            Except as contemplated by Section 5.3 hereof, the execution,
delivery and performance by the Investor of this Agreement and the consummation
of the transactions contemplated hereby will not: (i) conflict with or violate
any provision of its charter, bylaws or similar governing documents,
(ii) conflict with or result in any breach of, or constitute a default (or, with
the giving of notice or lapse of time, would be in default) under, or give rise
to any right to termination, acceleration or cancellation under, any agreement,
lease, mortgage, license, indenture or any other contract to which the Investor
is a party or by which its properties may be bound or affected and
(iii) conflict with or violate any Law applicable to the Investor, except, in
the case of clauses (ii) and (iii), as would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

 

(b)            Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
Governmental Entity necessary in connection with the execution and delivery by
the Investor of this Agreement and the consummation of the transactions
contemplated herein (except for such additional steps as may be required by OTC
or such additional steps as may be necessary to qualify the Acquired Shares
under federal securities, state securities or blue sky Laws) has been obtained
or made and is in full force and effect, except as would not, individually or in
the aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

 

8

 



 

Section 4.4. Information; Knowledge of Business. The Acquired Shares being
acquired by the Investor hereunder are being acquired for its own account, for
the purpose of investment and not with a view to or for sale in connection with
any public resale or distribution thereof in violation of applicable securities
Laws. The Investor fully understands the limitations on the ownership and sale,
transfer or other disposition of the Acquired Shares. The Investor is able to
bear the financial risk of its investment in the Acquired Shares and is able to
afford the complete loss of such investment. The Investor has been afforded
access to information about the Company and its financial condition and
business, sufficient to enable the Investor to evaluate its investment in the
Acquired Shares.

 

Section 4.5. Ownership of Common Stock. As of the date of this Agreement, the
Investor and its Affiliates are the record owners of the shares of Common Stock
set forth on Schedule I. The Investor Beneficial Owns the shares of Common Stock
held by its Affiliates set forth on Schedule I.

 

Section 4.6. Financial Capability. As of the date hereof and at all relevant
times under this Agreement, the Investor will have available funds necessary to
purchase the Acquired Shares on the terms and conditions contemplated by this
Agreement.

 

Section 4.7. No Manipulation or Stabilization of Price. In connection with the
Rights Offering, the Investor has not taken and will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company in order to facilitate the sale or resale of any securities of the
Company.

 

Section 4.8. No Further Reliance. The Investor acknowledges that it is not
relying upon any representation or warranty made by the Company not set forth in
this Agreement. The Investor acknowledges that it has conducted such review and
analysis of the business, assets, condition, operations and prospects of the
Company that the Investor considers sufficient for purposes of the purchase of
the Acquired Shares.

 

Article V

 

COVENANTS

 

Section 5.1. Securities to be Issued. The shares of Common Stock and the shares
of Preferred Stock to be issued to the Investor pursuant to the exercise of the
Rights and the terms of this Agreement shall be subject to the terms and
provisions of the Company’s Certificate of Incorporation and the Certificate of
Designation.

 

Section 5.2. OTC Quotation. The Company shall use its reasonable best efforts to
cause (i) the Rights to be issued in the Rights Offering to be quoted on the OTC
during the Offering Period, and (ii) the shares of Common Stock to continue to
be quoted on the OTC. The Investor acknowledges that the shares of Preferred
Stock shall not be listed on the OTC or any other securities exchange or
recognized trading system.

 



9

 

 

Section 5.3. Standstill Agreement; Waiver of Section 203; Registration Rights;
No Change of Control; Most Favored Nation. In connection with the transactions
contemplated by the Rights Agreement, the Board, acting on behalf of the
Company, shall and hereby does: (i) terminate the Standstill Agreement so that
it shall be of no further force or effect; (ii) waive the applicability of
Section 203 of the DGCL to the Investor and its Affiliates; (iii) agree to use
its best efforts to (x) register for resale all of the shares of the Company’s
Common Stock then held by Investor and its Affiliates following the closing of
the Rights Offering and (y) keep such registration statement effective until
such time as all such shares may be sold by such holders without volume
restrictions pursuant to Rule 144; and (iv) represent and warrant to the
Investor that the transactions contemplated by this Agreement will not trigger
any “change in control” or similar provisions contained in any agreement,
compensation plan or other document to which the Company is a party or by which
it is bound. Furthermore, the Company hereby covenants and agrees from and after
the date hereof that: (x) none of the terms that may be offered to any
stockholder in connection with possible participation in the Oversubscription
Privilege relating to the terms, conditions and transactions contemplated
thereby, is or will be more favorable to such stockholder than those of the
Investor; and (y) in the event that the Company should enter into any agreements
with other stockholders providing for more favorable terms, this Agreement
shall, at the election of the Investor, be deemed amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of such more favorable terms.

 

Article VI

 

TERMINATION

 

Section 6.1. Termination. This Agreement may be terminated at any time prior to
the occurrence of the Closing Date by mutual agreement of the Board, acting on
behalf of the Company, and the Investor. This Agreement shall automatically
terminate, without any further action required by any party hereto, if the
Rights Offering is not consummated by December 31, 2020.

 

Section 6.2. Effects of Termination. In the event of the termination of this
Agreement as provided in Section 6.1, this Agreement shall forthwith become
wholly void and of no further force and effect, except as expressly provided in
Section 7.1; provided that nothing herein shall relieve any party from liability
for any intentional and willful breach of this Agreement occurring prior to such
termination. In determining losses or damages recoverable upon termination by a
party hereto for the other party’s breach, the parties hereto acknowledge and
agree that such losses and damages shall not be limited to reimbursement of
expenses or out-of-pocket costs, and shall include the benefit of the bargain
lost by such party.

 



10

 

 

Article VII

 

MISCELLANEOUS

 

Section 7.1. Survival. Each of the representations and warranties set forth in
Article III and Article IV shall survive the Closing Date. In addition,
Section 5.2, Section 5.3, Section 7.2 and Section 7.7 shall survive the Closing
Date.

 

Section 7.2. Indemnification.

 

(a)            Notwithstanding anything in this Agreement to the contrary, from
and after the date hereof, the Company agrees to indemnify and hold harmless the
Investor, its Affiliates and each of their respective officers, directors,
partners, employees, agents and Representatives (the “Investor Indemnified
Parties”), to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable and documented fees of counsel), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or relating
to (i) any inaccuracy in or breach of the Company’s representations or
warranties contained in this Agreement or (ii) the Company’s breach of any
agreement or covenant made by the Company in this Agreement. Notwithstanding the
above, there shall be no indemnity hereunder in respect of any Losses resulting
from any action, suit, claim, matter or proceeding initiated by or on behalf of
a stockholder of the Company (other than the Investor, with respect to its
rights under this Agreement against the Company) relating to the transactions
contemplated by this Agreement.

 

(b)            Notwithstanding anything in this Agreement to the contrary, from
and after the date hereof the Investor, agrees to indemnify and hold harmless
the Company, its Affiliates and each of their respective officers, directors,
partners, employees, agents and Representatives (the “Company Indemnified
Parties”), to the fullest extent lawful, from and against any and all Losses
arising out of or relating to (i) any inaccuracy in or breach of the Investor’s
representations or warranties contained in this Agreement, or (ii) the
Investor’s breach of any agreement or covenant made by the Investor in this
Agreement.

 

(c)            An Indemnified Party shall give written notice to the
Indemnifying Party of any claim with respect to which it seeks indemnification
promptly after the discovery by such Indemnified Party of any matters giving
rise to a claim for indemnification pursuant to Section 7.2(a) or
Section 7.2(b), and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 7.2 unless and to the extent that the
Indemnifying Party shall have been actually prejudiced by the failure of such
Indemnified Party to so notify the Indemnifying Party. Such notice shall
describe in reasonable detail such claim. An Indemnified Party shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense thereof, provided that the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless: (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (ii) the Indemnifying Party
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
proceeding; or (iii) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
shall be liable for the reasonable and documented legal fees and expenses of one
law firm retained by the Indemnified Party). The Indemnifying Party shall not be
liable for any settlement of any action, suit, claim or proceeding effected
without its written consent. The Indemnifying Party will not, without the
Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise includes an unconditional
release of such Indemnified Party from all liability arising out of such action,
suit, claim or proceeding.

 



11

 

 

Section 7.3. Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered personally or by
facsimile, upon confirmation of receipt, (b) on the first Business Day following
the date of dispatch if delivered by a recognized next-day courier services,
(c) upon receipt, if delivered by facsimile or other electronic transmission
(provided confirmation of transmission and deliver is electronically generated
and kept on file by the sending party) or (d) on the third Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid, to the parties to this Agreement at
the following address or to such other address either party to this Agreement
shall specify by notice to the other party:

 

If to the Company:

 

Enzon Pharmaceuticals, Inc. 

20 Commerce Drive (Suite 135) 

Cranford, New Jersey 07016 

Attention: Andrew Rackear, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Thompson Hine LLP 

335 Madison Avenue, 12th Floor 

New York, New York 10017-4611 

Attention: Todd E. Mason; Corby J. Baumann 

Facsimile: (212) 344-6101

 

If to the Investor:

 

Icahn Capital LP 

16690 Collins Avenue, Suite PH-1 

Sunny Isles Beach, FL 33160 

Attention: Irene March 

Facsimile: (305) 422-4211

 



12

 

 

With a copy (which shall not constitute notice) to:

 

Icahn Capital LP 

16690 Collins Avenue, Suite PH-1 

Sunny Isles Beach, FL 33160 

Attention: Jesse Lynn 

Facsimile: (917) 591-3310

 

Section 7.4. Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as the other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 7.5. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered: (x) by the Board, acting on behalf of the Company;
and (y) by the Investor. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

Section 7.6. Fees and Expenses. Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

Section 7.7. Successors and Assigns. Notwithstanding any provisions to the
contrary set forth herein, the Investor shall have the right to assign this
Agreement, and all of its rights and obligations hereunder, to any Affiliate of
the Investor. With the exception of the foregoing, this Agreement shall not be
otherwise assignable or otherwise transferable (by operation of law or
otherwise) by any party hereto without the prior written consent of the other
party hereto. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

Section 7.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereby
irrevocably submit to the exclusive jurisdiction of the Court of Chancery of the
state of Delaware, or to the extent such court does not have subject matter
jurisdiction, the Superior Court of the State of Delaware or the United States
District Court of the State of Delaware, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by said courts, and the parties hereto irrevocably agree that all claims
with respect to such action or proceeding shall be heard and determined in the
Court of Chancery of the state of Delaware, or to the extent such court does not
have subject matter jurisdiction, the Superior Court of the State of Delaware or
the United States District Court of the State of Delaware. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of any such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 7.3, or in such other manner as may be permitted by
applicable Law, shall be valid and sufficient service thereof.

 



13

 

 

Section 7.9. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy that may arise under this agreement is likely to involve complicated
and difficult issues, and therefore each such party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this agreement or the transactions contemplated by this agreement.

 

Section 7.10. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their Affiliates with respect to the subject matter
of this Agreement.

 

Section 7.11. Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

Section 7.12. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by Law.

 

Section 7.13. Counterparts; No Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts (including by facsimile or other electronic
transmission), each of which shall be an original, with the same effect as if
the signatures were upon the same instrument. No provision of this Agreement
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder.

 

Section 7.14. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in the
Court of Chancery of the State of Delaware or, to the extent such courts does
not have subject matter jurisdiction, the United States District Court for the
District of Delaware, and each party hereto agrees to waive in any action for
such enforcement the defense that a remedy at law would be adequate.

 

[signature page follows]

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Investment Agreement to
be duly executed by their respective authorized officers as of the date first
written above.

 

 

ENZON PHARMACEUTICALS, INC. 

 

 

  By: /s/ Andrew Rackear   Name: Andrew Rackear   Title: Chief Executive Officer

 

 

ICAHN CAPITAL LP 

        By: /s/ Irene March   Name: Irene March   Title: Executive Vice
President

 



15

 

 

SCHEDULE I

 

COMMON STOCK OWNED BY INVESTOR AND ITS AFFILIATES

 

Name of Investor  Shares of Common Stock  Icahn Capital LP   0  Icahn Partners
LP    



3,901,475





Icahn Partners Master Fund LP   2,697,411  Total   6,598,886 

 



16

 